MEMORANDUM **
Juan Yanez-Hernandez appeals from the 51-month sentence imposed following his guilty plea conviction for unlawful reentry of a deported alien, in violation of 8 U.S.C. § 1326(a), enhanced by (b)(2).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Yanez-Hernandez’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. Yanez-Hernandez filed a pro se brief. The Government did not file an answering brief.
We have reviewed the briefs and conducted an independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), and we dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (appeal waiver valid when entered into knowingly and voluntarily).
Counsel’s motion to withdraw is GRANTED.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the *690courts of this circuit except as provided by 9th Cir. R. 36-3.